DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (KR #2017/0069790) in view of Visser et al. (US #2018/0020312).

Regarding Claim 1, Yun discloses an audio data processing method performed by an audio processing device (claim 1; Figs. 1-22), the audio data processing method comprising:
receiving information on a reproduction environment of an audio reproducing device from the audio reproducing device (Yun ¶0151 discloses wherein an external electronic device [102] acquires environment information of a virtual reality space associated with a virtual reality service; Figs. 1 and 13. ¶0187 discloses the electronic device 2001 can obtain the ringtone of the door lock as an external sound, generate an audio signal corresponding to the external sound, and provide it to the user 2050; Fig. 20);
generating an audio signal by processing an audio bitstream based on the information on reproduction environment (Yun ¶0152 discloses in operation 1312, the external electronic ;
generating an info frame including characteristic information of the generated audio signal (Yun ¶0119 discloses the PDU header 860 can include an L2CAP frame and user data. The PDU payload 870 can include an L2CAP header 871 and a payload 873. claim 5: wherein an operation of outputting an audio signal to one point on a virtual reality image, which corresponds to a position where an external sound has been generated, according to position information is included); and
transmitting the generated audio signal and the generated info frame to the audio reproducing device (Yun ¶0187 discloses in response to a subsequent user input, the electronic device 2001 displays an object 2011 corresponding to the visitor photographed through the camera of the third home device 2023, which is a door lock, on the virtual reality space 2010, so that the electronic device 2001 can notify user 2050 of a visitor; Fig. 20),
wherein the audio bitstream includes a Virtual Reality (VR) audio bitstream or an Augmented Reality (AR) audio bitstream (Yun ¶0037 discloses the sound input device can acquire a sound generated in a real environment other than the virtual reality space as an external sound; Figs. 1-3. claim 5: outputting the audio signal to a point on the virtual .
Yun may not explicitly disclose generating a characteristic information of the generated audio signal; and wherein the audio bitstream includes a Virtual Reality (VR) audio bitstream or an Augmented Reality (AR) audio bitstream.
However, Visser (title; abstract; Figs. 1-13) teaches generating a characteristic information of the generated audio signal (Visser Fig. 12, step 1206: Estimate one or more acoustical characteristics of the environment based on the audio signal; Fig. 13, block 172); and
wherein the audio bitstream includes a Virtual Reality (VR) audio bitstream or an Augmented Reality (AR) audio bitstream (Visser Fig. 12, step 1208: Insert a virtual sound into the environment based on the one or more acoustical characteristics, the virtual sound having one or more audio properties of a sound generated from the location of the sound source; Fig. 13, blocks 170, 172. ¶0014 discloses Fig. 2 depicts real-world sound sources and virtual sound sources in different zones with respect to a location of a device that is operable to combine virtual sound and virtual images into a real-world environment).
Yun and Visser are analogous art as they pertain to communicating with multimedia devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify processing the audio signal in virtual reality service (as taught by Yun) to estimate one or more characteristic of the environment based on the audio signal (as taught by Visser, ¶0116) to satisfactorily enjoy the real-world experiences (Visser, ¶0004).

2, Yun in view of Visser discloses the method of claim 1,
wherein the information on a reproduction environment indicates information related to at least one of status and reproduction capability of the audio reproducing device (Yun ¶0119 discloses the access address 850 can include a physical link access code. The PDU header 860 can include identifiers of logical transport and link. The PDU payload 870 can include an L2CAP frame and user data. The PDU payload 870 can include an L2CAP header 871 and a payload 873. ¶0120 discloses the L2CAP header portion of the transmission data format can include an operation code [operation code] for classifying data types), and
wherein the information on a reproduction environment includes an Extended Display Identification Data standard (EDID) (Yun ¶0120 discloses the electronic device 201 and the external electronic device transmit setting data such as voice data, a sampling rate of an audio processing unit [e.g., a codec], a frame size, or whether to activate it. The PDU payload 870 can be loaded and exchanged with each other).

Regarding Claim 3, Yun in view of Visser discloses the method of claim 2,
wherein the EDID includes a CTA data block (Yun ¶0059 discloses the interface 270 is, for example, a high-definition multimedia interface [HDMI] 272),
the CTA data block includes an extended data block (Yun ¶0115 discloses Fig. 8 is a diagram illustrating a data format used in an electronic device or an external electronic device), and
the extended data block includes a VR-AR audio data block (Yun ¶0027 discloses when an external sound is acquired through a sound input device [e.g., a microphone, etc.] functionally connected to the electronic device 101, the processor 120 applies a .

Regarding Claim 4, Yun in view of Visser discloses the method of claim 3,
wherein the VR-AR audio data block includes a multi-user flag indicating whether or not at least one audio reproducing device communicating with the audio processing device and the audio reproducing device exists (Yun ¶0151 discloses in operation 1310, the external electronic device 102 can acquire environment information on a virtual reality space related to a virtual reality service. The environment information can be information about a virtual reality space provided to a user by a virtual reality service. For example, the , and
wherein, in case the multi-user flag indicates 1, the VR-AR audio data block includes a flag indicating whether the audio reproducing device communicating with the at least one audio reproducing device being a sub-device is a master device (Yun ¶0153 discloses in operation 1316, the external electronic device 102 can determine whether the object is included in the virtual reality space. If it is determined in operation 1316 that the object is not included in the virtual reality space [1316: No; i.e., flag 0], the external electronic device 102 can output only an audio signal through the electronic device 101 in operation 1322. ¶0154 discloses if it is determined in operation 1316 that the object is included in the virtual reality space [1316: Yes; i.e., flag 1], the external electronic device 102 can generate an object image corresponding to the object in operation 1318. In operation 1320, the external electronic device 102 can display a virtual reality image including an object image and simultaneously output an audio signal through the electronic device 101; Fig. 13).

5, Yun in view of Visser discloses the method of claim 4,
wherein, in case the flag indicating whether the audio reproducing device is the master device indicates 1, the VR-AR audio data block includes at least one of information indicating a total number of the at least one audio reproducing device and the audio reproducing device and information on locations of each of the at least one audio reproducing device and the audio reproducing device (Yun ¶0182 discloses each of the home devices 1921-1923 can correspond to each of the objects displayed in the virtual reality space 1910. The location of each of the objects corresponding to each of the home devices 1921-1923 is a virtual reality space 1910 that is mapped to a location on the real space 1920 in which each of the home devices 1921-1923 is located, Fig. 19. Since only a location on the virtual reality space 1910 mapped to the location of the first home device 1911 is included in the virtual reality space 1910, only the first object 1911 can be displayed on the virtual reality space 1910. Also, since locations on the virtual reality space 1910 mapped to the respective locations of the second home device 1922 and the third home device 1923 are not included in the virtual reality space 1910, the second home device 1922 and objects corresponding to each of the third home device 1923 may not be displayed in the virtual reality space 1910. Also, when an event occurs in each of the second home device 1922 and the third home device 1923, the electronic device 1901 can obtain a sound related to the event as an external sound. Since locations in the virtual reality space 1910 mapped to the respective locations of the second home device 1922 and the third home device 1923 are not included in the virtual reality space 1910, the external electronic device 1902 may provide only the audio signal corresponding to the external sound acquired through the electronic device 1901 to the user 1950).
6, Yun in view of Visser discloses the method of claim 3,
wherein the VR-AR audio data block includes a first 3-dimensional (3D) availability flag indicating whether or not the audio reproducing device is capable of reproducing a 3D audio signal (Yun ¶0170 discloses the virtual reality image can include a virtual reality space 1710 and one or more objects 1711-1714 displayed on the virtual reality space 1710. Each of the one or more objects 1711-1714 can correspond to one or more contents, and when any one of the objects 1711-1714 is selected by the user, the external electronic device 1702 displays the corresponding content and provided to the user 1750. ¶0171 discloses referring to Fig. 17, while the user 1750 is looking at the third object 1713, the phone 1725 included in the real space 1720 may receive a call. The electronic device 1701 can obtain the ringtone of the phone 1725 as an external sound through a sound input device, and the external electronic device 1702 may obtain an object corresponding to the ringtone, for example, a fifth object 1715. ¶0172 discloses when the location of the fifth object 1715 is out of the virtual reality space 1710 displayed by the external electronic device 1702, the fifth object 1715 may not be displayed in the virtual reality space 1710. In this case, the range of the virtual reality space 1710 displayed by the external electronic device 1702 may be the viewing range of the user 1750 or the viewing range provided to the user by the external electronic device 1702 . That is, when the location of the fifth object 1715 is not included in the viewing range of the user 1750 or the viewing range of the external electronic device 1702, the external electronic device 1702 converts the fifth object 1715 into virtual reality. It may not be displayed in the space 1710. ¶0173 discloses the location of the fifth object 1715 may be the same as or similar to a location in the virtual reality space 1710 that is mapped to the real location in the real space 1720 of the phone 1725. , and
wherein, in case the first 3D availability flag indicates 1, the VR-AR audio data block includes at least one of first 3D audio signal type information (Yun ¶0174 disclose the electronic device 1701 or the external electronic device 1702 can execute a head tracking operation using a sensor module [e.g., the sensor module 240], and the movement of the user 1750 through the head tracking can be judged For example, it is assumed that the user 1750 wearing the electronic device 1701 and the external electronic device 1702 turns their head to the right. Since the user turns his head to the right, the field of view of the user 1750 can be changed, and the virtual reality space 1710 corresponding thereto can also be changed. As shown in Fig. 17, if the user 1750 turns his/her head to the right to see the direction in which the phone 1725 is located, the phone 1725 can be included in the viewing range of the user 1750. Accordingly, the external electronic device 1702 creates the fifth object 1715 corresponding to the phone 1725 in the virtual reality space 1710 in the virtual reality space 1710 mapped to the location of the phone 1725. When the range of the virtual reality space 1710 is changed according to the movement of the user 1750, the external electronic device 1720 can display the virtual reality space 1710 according to the changed range of the virtual reality space 1710. The real image can be changed and provided to the user 1750), a flag indicating whether or not characteristic of a user's ear is used (Yun ¶0085 discloses the electronic device 401 [e.g., an auditory device] can provide sound information [e.g., sound] to the user 450. For example, when the user 450 listens to music, makes a phone call, or has a conversation, the electronic device 401 can amplify the surrounding , and a flag indicating whether or not room information is used (Yun ¶0158 discloses in operation 1414 [Fig. 14], the external electronic device 102 may determine whether an event related to the audio signal is generated by the user. The event related to the audio signal can be, for example, a user input for selecting the object. For example, if a call is received by the phone and it is assumed that the ringing sound is an external sound, the external electronic device 102 generates an audio signal corresponding to the ringing sound, and uses the phone image corresponding to the ringing sound as an object. It can be displayed in virtual reality space. When a user input for selecting the phone image is input to the external electronic device 101, the external electronic device 101 can determine that an event related to the audio signal has occurred).

Claims 19-20 are rejected for the same reasons as set forth in Claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651